Citation Nr: 1539525	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a right arm disability.

2. Entitlement to service connection for a left arm disability.
 
3. Entitlement to service connection for a left leg disability. 
 
4. Entitlement to service connection for a cervical spine disability. 
 
5. Entitlement to service connection for a lumbar spine disability.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September to December 1981, May to
September 1994, October 1994 to March 1995, and September 2004 to March 2005. She also had Reserve service including a period of active duty for training that began on January 12, 2004.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal. In September 2010, the Veteran presented testimony before the undersigned and a copy of the transcript is associated with the electronic record. 

In a February 2011 decision, the Board denied service connection for hearing loss and tinnitus and remanded the remaining issues on appeal to the RO via the Appeals Management Center (AMC) for additional development of the record.

In November 2014, the Board again remanded the appeal for further development, and the case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left arm disability and a left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's right arm disability is unrelated to active military service.

2. The Veteran's cervical spine disability is unrelated to active military service.

3. The Veteran's lumbar spine disability is unrelated to active military service.


CONCLUSIONS OF LAW

1.  A right arm disability was not incurred in or aggravated by active military service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A cervical spine disability was not incurred in or aggravated by active military service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. A lumbar spine disability was not incurred in or aggravated by active military service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In May 2006, VA notified the Veteran of the information and evidence needed to substantiate her claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Here, the Veteran contends that her disabilities were caused by two accidents, one during a period of active service in Germany from November 1994 through March 1995 and the other during a period of active duty for training in January 2004.  While numerous records substantiate the January 2004 motor vehicle accident, the Veteran's service treatment records do not document an injury as described by the Veteran from 1994.  Numerous attempts to obtain the records have been unsuccessful and in an April 2013 memorandum, the RO made a formal finding of unavailability of the medical records from the U.S. Army Hospital in Kaiserslautern, Germany for January 1, 1994 through September 2004.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record contains VA medical records, private medical records, records from the Social Security Administration, the transcript of the September 2010 hearing before the undersigned Acting Veterans Law Judge, and the Veteran's statements in support of her claims. The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record other than the records addressed above. 

The Veteran was afforded VA examinations in June 2007 and March 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the March 2015 VA opinion obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's claims file and medical records, and the results of the current examination.  It considers all of the pertinent evidence of record, to include the statements of the Veteran, and provides rationales. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Also, as noted above, the Veteran presented testimony in a hearing before the undersigned Acting Veterans Law Judge.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the September 2010 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate the claims.  The Veteran has not asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Pursuant to the Board's February 2011 and November 2014 remands, the AOJ made all necessary attempts to obtain any outstanding and relevant treatment records, obtained adequate VA examinations and opinions, readjudicated the claims, and issued supplemental statements of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), which means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training.  38 U.S.C.A. § 101.  For disorders claimed to have been incurred or aggravated during ACDUTRA, the claimant must establish a service connected disability in order to achieve status as a veteran. Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, again, the Veteran asserts that her right arm, cervical spine and lumbar spine disabilities were caused by two accidents, one during a period of active duty from November 1994 through March 1995 and the other during a period of ACDUTRA in January 2004.

Service treatment records from 1981 show complaints of low back pain and left lower extremity pain after stepping in a hole and twisting her knee and ankle. A June 1989 line of duty determination shows a complaint of insect bites and low back pain unrelated to an accident.  At a February 1992 examination, the Veteran reported occasional cramps in her legs, which were not incapacitating.

A September 19, 1994, orthopedic consultation request relates that the Veteran returned from Europe with an abnormal right upper extremity post injury in Germany.

A November 2003 record from Scott Air Force Base shows that she denied a prior history of medical problems.

On January 12, 2004, the Veteran was ordered to ACDUTRA for five days.  The same day she was involved in a motor vehicle accident, which resulted in neck and lumbar sprains.  The accident was determined to have occurred in the line of duty.

A December 2004 annual medical evaluation shows that the Veteran denied back pain and was determined to be fit for duty.

In June 2007, a VA examiner diagnosed the Veteran with lumbar strain by history and cervical strain by history but opined that none of the Veteran's current complaints or findings were related to the January 2004 accident and/or it would be too speculative to consider the current findings as related to the accident in 2004.  While the VA examiner also noted several service treatment records from 1981 and 1994 which documented complaints of pain in the right arm and low back, the Veteran reported that those problems had resolved prior to the 2004 motor vehicle accident.

A June 2008 x-ray revealed a mild S-shaped curvature of the thoracic spine, consistent with scoliosis; mild kyphosis of the upper thoracic spine; disc space narrowing and endplate remodeling consistent with multilevel degenerative disc disease in the midthoracic spine; degenerative disc disease at L5-S1; minimal levoconvex curvature of the lumbar spine centered at L4 suggestive of mild scoliosis; degenerative disc disease at C5-C6 and at C4-C5 and straightening of the cervical spine.

A November 2009 VA treatment record shows an assessment of myofascial pain syndrome.  Another November 2009 VA treatment record reveals that the Veteran reported that every year on the anniversary of the 2004 motor vehicle accident, the pain returns and she "hurts all over."

In June 2010, the Social Security Administration determined in part that she injured her neck and back in 1994 and again in the 2004 motor vehicle accident.

In August 2010, the Veteran reported to a VA doctor that she experienced back and hip pain that she related to the 2004 car accident.  After examining the Veteran and reviewing an MRI and CT scan of the spine, the doctor's assessment was that her pain was likely due to osteoarthritic changes complicated with muscle spasm.
	
At the September 2010 hearing, the Veteran testified that she originally injured her right arm, cervical spine and lumbar spine in Germany in 1994 or 1995 when she fell off of an extremely big, heavy vehicle that was twice her height.  She stated that she was treated at an Army hospital in Kaiserslautern, Germany and received physical therapy at her base but her problems had continued since then.  She also stated that she has experienced problems ever since the January 2004 accident and that she has been constantly been in pain since that time.

A December 2010 VA treatment record shows that the Veteran reported being involved in another motor vehicle accident which resulted in neck and back pain.

At a March 2015 VA examination, the author of the June 2007 VA examination, a staff physician, conducted a thorough examination of the Veteran, considered her reported history and subjective complaints and reviewed the entire electronic claims file.  As to the low back, the examiner observed that March 2015 x-rays revealed increased degenerative disc disease with subchondral sclerosis, disc space narrowing and anterior spur formation at L5-S1; the impression was lumbar sprain with degenerative disc disease L5-S1.  The examiner noted that the Veteran had subjective complaints of low back pain with improved range of motion since 2007.  The examiner opined that although there was an increase in the amount of degenerative disc disease at L5-S1 since 2007, this was due to the normal aging process and the low back condition was due to degenerative disc disease and "not related to anything that occurred in the military."  The examiner also observed that, contrary to the June 2007 VA examination, the Veteran now reported that her low back pain had started in 1994.

As to the neck, the examiner diagnosed the Veteran with chronic cervical strain with degenerative disc disease at C5-C6 based in part on a May 2013 cervical spine x-ray showing evidence of degenerative disc disease with moderate disc space narrowing and anterior spur formation at C5-C6 but disc spaces at C4-C5 and C6-C7 that were well maintained.  He opined that her subjective complaints and the x-ray findings were due to degenerative disc disease at C5-C6 and that the current neck disorder was related to aging but not specifically related to any motor vehicle accident in 2004.

As to the right upper extremity, the examiner noted that a 2007 elbow x-ray was negative and that there were no physical findings or specific history indicating radiculopathy. The impression was that there was no right upper extremity pathology. The examiner opined that while there were soft tissue injuries noted in the service treatment records, there were no findings nor history to suggest that the Veteran's current symptoms were a continuation of those in service or were otherwise related to the in service conditions.  He added that while he considered the Veteran's subjective complaints of pain, objective testing did not reveal any abnormalities.

In light of the above, the Board finds that the claims must be denied.  While the record has shown evidence of current disabilities, in order for these to be recognized as service connected, the medical evidence must establish a link between these conditions and the claimed 1994 injury or the January 2004 motor vehicle accident that occurred during ACDUTRA.

Except for a September 1994 notation indicating an abnormal right upper extremity post-injury, service treatment records do not document an injury as described by the Veteran from 1994.  More significantly, her statements regarding the allegedly resulting injuries have been inconsistent.  Although at the September 2010 hearing, she reported that her disabilities began in 1994 and continued until the present time, at the June 2007 VA examination, she reported that prior to the 2004 motor vehicle accident, the disabilities had resolved and were not causing any difficulties.  Indeed, the November 2003 record from Scott Air Force Base shows that she denied a prior history of medical problems at that time.  Such inconsistencies severely undercut the Veteran's credibility as to the existence of the claimed 1994 injury and any resulting symptomatology.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

While the January 2004 car accident clearly occurred during a period of ACDUTRA, her statements regarding any resulting symptoms have been similarly inconsistent.  At the September 2010 hearing, she described having been in constant pain since both accidents; however, the November 2009 VA treatment record shows that she reported that every year on the anniversary of the 2004 motor vehicle accident, the pain returns and she hurts all over, suggesting that she is otherwise generally without pain.  Further casting doubt on her more recent statements is the fact that in December 2010, she reported being involved in another motor vehicle accident which resulted in neck and back pain.  Thus, to the extent the Veteran may even be considered competent to describe traumatic injuries resulting from the car accident, her statements are not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (testimony as to a medical process extending beyond an immediately observable cause-and-effect relationship is generally of the type that courts have found to be beyond the competence of lay witnesses).

The March 2015 VA examiner's opinion as to the etiology of the above disorders is adequate and is of significant probative value since he indicated that he thoroughly reviewed the claims file and examined the Veteran.  As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  That the August 2010 VA doctor also concluded that the Veteran's pain was unrelated to the 2004 accident further corroborates the March 2015 VA examiner's opinion.

There is no indication that the Social Security Administration's notation that the Veteran injured her neck and back in 1994 and 2004 was made after a thorough analysis of the service treatment records or that the agency had access to records VA did not.  As such, these findings are insufficient to establish that she her cervical and lumbar spine disorders are service connected.  Indeed, the findings of the Social Security Administration are not binding on the Board since the rules and regulations governing the award of Social Security disability benefits differ from those governing the award of VA benefits.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

While service treatment records do show complaints of right arm pain and back pain prior to the alleged 1994 injury, the evidence does not show - and the Veteran does not contend - that such notations are in any way related to her current complaints.  Thus, the current disabilities are not otherwise related to service.

While the Veteran has arthritis, there is no evidence that any arthritis manifest to a degree of 10 percent within one year after separation from any period of active duty. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Nor is there evidence a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.

Even considering the Board's heightened obligation to carefully consider the benefit-of-the-doubt rule, the above evidence preponderates against finding that any current cervical spine, lumbar spine, and right arm disorder is related to service.  38 U.S.C.A. § 5107(b).  Therefore, \ the claims are denied.


ORDER

Entitlement to service connection for a right arm disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

As to the remaining claims, an addendum opinion is needed to address deficiencies in the March 2015 VA examination.  Regarding the left leg, the November 2014 Board remand directed the examiner to provide an opinion as to the current nature and likely etiology of the Veteran's current left leg disability.  The March 2015 VA examiner discussed the knee but failed to provide an opinion addressing other aspects of the left lower extremity.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, an addendum opinion is required.

As to the left arm, the November 2014 Board remand also noted that a June 2007 left shoulder x-ray revealed "sclerotic changes in the head of the humerus raising the possibility of prior trauma."  The March 2015 VA examiner's opinion did not address such findings even though he noted that the Veteran's current complaints were located near her scapula and trapezius muscles.  An addendum opinion is therefore also needed to address this relevant evidence.


Accordingly, the case is REMANDED for the following actions:

1. Forward the entire claims file in electronic records to the examiner who prepared the March 2015 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion addressing whether it is at least as likely as not that any current left leg disability is related to service, or was otherwise caused by service, to include a January 2004 in-service car accident and a claimed injury in 1994.  The opinion should address the entire left lower extremity.

The examiner should also provide an opinion addressing whether it is at least as likely as not that any current left arm disability is related to service, or was otherwise caused by service, to include a January 2004 in-service car accident and a claimed injury in 1994.  The opinion should address the June 2007 left shoulder x-ray noting sclerotic changes in the head of the humerus raising the possibility of prior trauma.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


